         Case 2:18-cv-00748-DAK Document 43 Filed 12/05/19 Page 1 of 3




Monica S. Call (#11361)
monica.call@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111-4904monica
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Daren S. Garcia (pro hac)
dsgarcia@vorys.com
Rodney A. Holaday (pro hac)
raholaday@vorys.com
William D. Kloss, Jr. (pro hac)
wdklossjr@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112

Attorneys for Skullcandy, Inc.

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 SKULLCANDY, INC., a Delaware                    STIPULATION OF DISMISSAL WITH
 corporation,                                    PREJUDICE
                Plaintiff,                       Case No: 2:18-cv-00748-DAK
        v.                                       District Judge: Dale A. Kimball
 FILTER USA INC., a New York
 corporation, BENJAMIN FRIEDLANDER,
 an individual, both doing business as “Filter
 Pro” on www.amazon.com, and JOHN
 DOES 1-10,

                Defendants.
         Case 2:18-cv-00748-DAK Document 43 Filed 12/05/19 Page 2 of 3



       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Skullcandy, Inc., and Defendants, Filter USA, Inc. and Benjamin Friedlander, hereby stipulate that

all claims herein are dismissed with prejudice. Each party shall bear its own fees and costs.



 Dated: December 5, 2019                         Dated: December 5, 2019


 /s/ Robert T. Spjute (per email authority)      /s/ William D. Kloss, Jr.
 Michael C. Van (#3876)                          Monica S. Call (#11361)
 Robert T. Spjute (#13866)                       STOEL RIVES LLP
 Shumway Van                                     201 South Main Street, Suite 1100
 8 East Broadway, Suite 550                      Salt Lake City, UT 84111-4904monica
 Salt Lake City, UT 84111                        Telephone: (801) 328-3131
 Telephone: 801-478-8080                         Facsimile: (801) 578-6999
 Facsimile: 801-478-8088                         monica.call@stoel.com
 tee@shumwayvan.com
 michael@shumwayvan.com                          Daren S. Garcia (pro hac)
                                                 Rodney A. Holaday (pro hac)
 Steven Stern (pro hac)                          William D. Kloss, Jr. (pro hac)
 Benjamin Little (pro hac)                       VORYS, SATER, SEYMOUR AND PEASE LLP
 Richard S. Schurin (pro hac)                    52 East Gay Street
 Stern & Schurin, LLP                            Columbus, OH 43215
 595 Stewart Ave, Suite 510                      Telephone: (614) 464-8356
 Garden City, NY 11530                           Facsimile: (614) 719-5112
 Telephone: 516-248-0300                         dsgarcia@vorys.com
 Facsimile: 516-283-0277                         raholaday@vorys.com
 sstern@sternschurin.com                         wdklossjr@vorys.com
 blittle@sternschurin.com
 rschurin@sternschurin.com
                                                 Attorneys for Plaintiff
 Attorney for Defendants
             Case 2:18-cv-00748-DAK Document 43 Filed 12/05/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE


           I hereby certify that on December 5, 2019, a copy of the foregoing was filed with the Clerk

of the Court using the CM/ECF system, which will send notification to all counsel of record.



                                                        /s/ William D. Kloss, Jr.
                                                        William D. Kloss, Jr.




                                                    2
34820114
